Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is responsive to communication filed on: 10 November 2020 with acknowledgement of an original application filed on 22 February 2018.

Claims 1, 2, 4, 5, 7, 15, 16, 18, 19, 21, 29, and 31-33 are pending; claims 1, 15, and 29 are independent claims.  


Response to Arguments filed in Appeal Brief
Applicant arguments filed 11/10/2020 have been fully considered and they are persuasive.   


Examiner’s Amendment
An examiner's amendment to the record is attached.  Please enter entire claim set.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The 


	The application has been amended as follows:


Amend the following claims 1, 6, 15, 20, 29, and 34. 


1.  (Currently amended) A method for operating an entity of a WLAN network, comprising: 
- receiving an access request from a subscriber of a mobile communications network, wherein the access request is based on a mobile network identity used in the mobile communications network to authenticate the subscriber,
- receiving, from an authentication entity configured to authenticate a subscriber in the mobile communications network, mobility control information for the subscriber which comprises subscriber specific information how radio resources of a radio network part of the mobile communications network should be used,
- determining a radio resource usage of the subscriber in the WLAN network taking into account the received mobility control information,
wherein determining the radio resource usage comprises determining a condition under which a data connection of the subscriber is steered from the WLAN network to the mobile communications network based on the received mobility control information, and
wherein the mobility control information is received for a first subscriber from a first mobile communications network and for a second subscriber from a second mobile communications network, wherein the radio resource usage of the two subscribers in the WLAN network is determined taking into account the mobility control information from the corresponding mobile communications network. 

2. (Previously Presented) The method according to claim 1, wherein determining the radio resource usage comprises determining which frequency bands of the WLAN network the subscriber is allowed to use based on the received mobility control information. 

3. (Canceled)

4. (Previously Presented) The method according to claim 1, wherein determining the radio resource usage comprises determining Enhanced Distributed Channel Access, EDCA, parameters based on the received mobility control information. 

5. (Previously Presented) The method according to claim 1, wherein determining the radio resource usage comprises determining whether multipath propagation using multiple transmit antennas and multiple receive antennas is used for the subscriber based on the received mobility control information.

6.  (Canceled) 

7.  (Previously Presented) The method according to claim 1, wherein mobility control information comprises at least one of a Subscriber Profile Identity, SPID, and a RAT Frequency Selection Priority, RFSP, of the subscriber. 

8-14.  (Canceled) 

15.  (Currently amended) An entity of a WLAN network comprising:
- an interface configured to receive an access request from a subscriber of a mobile communications network, wherein the access request is based on a mobile network identity used in the mobile communications network to authenticate the subscriber, wherein the interface is further configured to receive, from an authentication entity configured to authenticate a subscriber in the mobile communications network, mobility control information for the subscriber which comprises subscriber specific information how radio resources of a radio network part of the mobile communications network should be used,
- a processing unit configured to determine a radio resource usage of the subscriber in the WLAN network taking into account the received mobility control information,
wherein the processing unit is configured to determine a condition under which a data connection of the subscriber is handed over to the mobile communications network based on the received mobility control information, and
wherein the interface is configured to receive the subscriber specific access information from at least two different mobile communications networks, wherein the processing unit is configured to determine the radio access strategy in the WLAN network taking into account the mobility control information from the at least two different mobile communications networks.

16.  (Previously Presented) The entity according to claim 15, wherein the processing unit is configured to determine which frequency bands of the WLAN network the subscriber is allowed to use based on the received mobility control information.

17.  (Canceled)

18.  (Previously Presented) The entity according to claim 15, wherein the processing unit is configured to determine Enhanced Distributed Channel Access, EDCA, parameters based on the received mobility control information. 

19.  (Previously Presented) The entity according to claim 15, wherein the processing unit is configured to determine whether multipath propagation using multiple transmit antennas and multiple receive antennas is used based on the received mobility control information.

20.  (Canceled) 

21.  (Previously Presented) The entity according to claim 15, wherein the entity is an access point of the WLAN network. 

22-28.   (Canceled) 

29.  (Currently amended) A computer program product comprising a non-transitory medium storing program code to be executed by at least one processor of an entity of a WLAN network, wherein the program code when executed causes the entity of the WLAN network to:
	- receive an access request from a subscriber of a mobile communications network, wherein the access request is based on a mobile network identity used in the mobile communications network to authenticate the subscriber;
- receive, from an authentication entity configured to authenticate a subscriber in the mobile communications network, mobility control information for the subscriber which comprises subscriber specific information how radio resources of a radio network part of the mobile communications network should be used; and
- determine a radio resource usage of the subscriber in the WLAN network taking into account the received mobility control information,
wherein determining the radio resource usage comprises determining a condition under which a data connection of the subscriber is steered from the WLAN network to the mobile communications network based on the received mobility control information, and
wherein the program code when executed causes the entity of the WLAN network to receive the subscriber specific access information from at least two different mobile communications networks, and determine the radio access strategy in the WLAN network taking into account the mobility control information from the at least two different mobile communications networks.

30. (Canceled) 

31.  (Previously Presented) The computer program product according to claim 29, wherein the program code when executed causes the entity of the WLAN network to determine which frequency bands of the WLAN network the subscriber is allowed to use based on the received mobility control information.

32.  (Previously Presented) The computer program product according to claim 29, wherein the program code when executed causes the entity of the WLAN network to determine Enhanced Distributed Channel Access, EDCA, parameters based on the received mobility control information. 

33.  (Previously Presented) The computer program product according to claim 29, wherein the program code when executed causes the entity of the WLAN network to determine whether multipath propagation using multiple transmit antennas and multiple receive antennas is used based on the received mobility control information.

34.  (Canceled) 



Allowable Subject Matter
Claims 1, 2, 4, 5, 7, 15, 16, 18, 19, 21, 29, and 31-33 are allowed.

The following is an examiner’s statement of reasons for allowance: the combination of Tomici et al. (US2016/0227443 A1), Mildh et al. (WO2014/084760A1) discloses Trusted wireless access networks, making determination if access attempt to the Wi-Fi network should be accepted to move the wireless device from the wireless telecommunications network to the Wi-Fi network, move to the Wi-Fi network or stat with access via the wireless telecommunications network.  
Taehun (WO2016/140469 A1), discloses WLAN connections, handing over IP flows by a UE over to the 3GPP network.  
Tomici et al. whether alone or in combination with the other prior arts of record fail to teach or render obvious

“wherein determining the radio resource usage comprises determining a condition under which a data connection of the subscriber is steered from the WLAN network to the mobile communications network based on the received mobility control information, and
wherein the mobility control information is received for a first subscriber from a first mobile communications network and for a second subscriber from a second mobile communications network, wherein the radio resource usage of the two subscribers in the WLAN network is determined taking into account the mobility control information from the corresponding mobile communications network” as recited in claim 1 and 

“wherein the processing unit is configured to determine a condition under which a data connection of the subscriber is handed over to the mobile communications network based on the received mobility control information, and
wherein the interface is configured to receive the subscriber specific access information from at least two different mobile communications networks, wherein the processing unit is configured to determine the radio access strategy in the WLAN network taking into account the mobility control information from the at least two different mobile communications networks” as recited in claim 15 and 

“wherein determining the radio resource usage comprises determining a condition under which a data connection of the subscriber is steered from the WLAN network to the mobile communications network based on the received mobility control information, and
wherein the program code when executed causes the entity of the WLAN network to receive the subscriber specific access information from at least two different mobile communications networks, and determine the radio access strategy in the WLAN network taking into account the mobility control information from the at least two different mobile communications networks” as recited in claim 29. 


Therefore independent claims 1, 15 and 29 are allowable over the prior arts of record.
Consequently claims 2, 4, 5, 7, 16, 18, 19, 21, 31-33 are directly or indirectly dependent upon claims 1, 15, and 29 and therefore, they are also allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 



Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HELAI SALEHI whose telephone number is (571)270-7468. The examiner can normally be reached on Monday-Friday, 9am – 5pm, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELAI SALEHI/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433